Notice of Allowance
Response to Arguments
Applicant’s arguments and amendments, filed 4/22/21, and the current amendments overcome the objection to the specification and the rejection of the claims under 35 U.S.C. 103. Therefore the objection and rejection has been withdrawn.

Specification
The amendment to the specification filed on 4/22/2021 has been considered and entered. 

Terminal Disclaimer
The terminal disclaimer filed on 5/6/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,425,981 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The nonstatutory double patenting rejection of the claims has been withdrawn in view of the terminal disclaimer. 

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Harish Ruchandani (Reg. No. 58,770) on 5/7/2021.

In The Claims
Please amend the claims as follows:

1.	(Currently Amended)	A method comprising:
		determining a media access control (MAC) address of each of a plurality of mobile devices corresponding to a plurality of different users that have previously interacted with a streaming media device;   
		transmitting, by the streaming media device, a discovery signal to the MAC addresses of the plurality of mobile devices corresponding to the plurality of different users; 
		receiving, from a plurality of responding mobile devices, responses indicating a network address of each of the respective responding mobile devices, wherein a second discovery signal is transmitted after receiving a response by at least one of the plurality of responding mobile devices; 
		identifying which of the plurality of different users of the streaming media device are within a vicinity of the streaming media device based on the receiving responses indicating the network address;  
		determining user settings of the streaming media device based on the identifying which of the plurality of different users are within the vicinity; and
configuring the streaming media device based on the determined user settings.

2.	(Previously Presented)	The method of claim 1, wherein the network address comprises an internet protocol (IP) address of each responding mobile device. 

3.	(Cancelled). 

4.	(Previously Presented)	The method of claim 1, further comprising: 
		determining that at least two of the plurality of responding mobile devices are within a threshold distance of the streaming media device, wherein at least one responding mobile device is beyond the threshold distance.  

5.	(Original)	The method of claim 1, wherein the streaming media device maintains a record of which of the plurality of mobile devices responded to the discovery signal.  

6.	(Original)	The method of claim 1, wherein the determining the user settings comprises determining the user settings based on a most recent time of interaction between the responding mobile devices and the streaming media device.
 
7.	(Currently Amended)	A system comprising:
		a memory; and
		at least one processor coupled to the memory and configured to perform operations comprising:
		determining a media access control (MAC) address of each of a plurality of mobile devices corresponding to a plurality of different users that have previously interacted with a streaming media device;   
		transmitting, by the streaming media device, a discovery signal to the MAC addresses of the plurality of mobile devices corresponding to the plurality of different users; 
		receiving, from a plurality of responding mobile devices, responses indicating a network address of each of the respective responding mobile devices, wherein a second discovery signal is transmitted after receiving a response by at least one of the plurality of responding mobile devices; 
		identifying which of the plurality of different users of the streaming media device are within a vicinity of the streaming media device based on the receiving responses indicating the network address;
determining user settings of the streaming media device based on the identifying which of the plurality of different users are within the vicinity; and
configuring the streaming media device based on the determined user settings.

8.	(Previously Presented)	The system of claim 7, wherein the network address comprises an internet protocol (IP) address of each responding mobile device. 

9.	(Cancelled).

10.	(Previously Presented)	The system of claim 7, the operations further comprising: 
	determining that at least two of the plurality of responding mobile devices are within a threshold distance of the streaming media device, wherein at least one responding mobile device is beyond the threshold distance.  

11.	(Original)	The system of claim 7, wherein the streaming media device maintains a record of which of the plurality of mobile devices responded to the discovery signal.  
 
12.	(Original)	The system of claim 7, wherein the determining the user settings comprises determining the user settings based on a most recent time of interaction between the responding mobile devices and the streaming media device.

13.	(Currently Amended)	A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
		determining a media access control (MAC) address of each of a plurality of mobile devices corresponding to a plurality of different users that have previously interacted with a streaming media device;   
		transmitting, by the streaming media device, a discovery signal to the MAC addresses of the plurality of mobile devices corresponding to the plurality of different users; 
		receiving, from a plurality of responding mobile devices, responses indicating a network address of each of the respective responding mobile devices, wherein a second discovery signal is transmitted after receiving a response by at least one of the plurality of responding mobile devices; 
		identifying which of the plurality of different users of the streaming media device are within a vicinity of the streaming media device based on the receiving responses indicating the network address;  
		determining user settings of the streaming media device based on the identifying which of the plurality of different users are within the vicinity; and
configuring the streaming media device based on the determined user settings.

14.	(Previously Presented)	The non-transitory computer-readable medium of claim 13, wherein the network address comprises an internet protocol (IP) address of each responding mobile device. 

15.	(Cancelled).

16.	(Previously Presented)	The non-transitory computer-readable medium of claim 13, the operations further comprising: 
		determining that at least two of the plurality of responding mobile devices are within a threshold distance of the streaming media device, wherein at least one responding mobile device is beyond the threshold distance.  

17.	(Previously Presented)	The non-transitory computer-readable medium of claim 13, wherein the streaming media device maintains a record of which of the plurality of mobile devices responded to the discovery signal.  
 
18.	(Previously Presented)	The non-transitory computer-readable medium of claim 13, wherein the determining the user settings comprises determining the user settings based on a most recent time of interaction between the responding mobile devices and the streaming media device.

19.	(Previously Presented)	The method of claim 1, wherein the determining the user settings comprises:
determining a union between first user settings of a first user of the plurality of different users identified within the vicinity of the streaming media device and second user settings of a second user of the plurality of different users identified within the vicinity of the streaming media device, wherein the streaming media device is configured based on the union. 

20.	(Previously Presented)	The method of claim 1, wherein the determining the user settings comprises:
determining an intersection between first user settings of a first user of the plurality of different users identified within the vicinity of the streaming media device and second user settings of a second user of the plurality of different users identified within the vicinity of the streaming media device, wherein the streaming media device is configured based on the intersection.

--

Allowable Subject Matter
Claims 1-2, 4-8, 10-14 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims wherein a second discovery signal is transmitted after receiving a response by at least one of the plurality of responding mobile devices. When considered as a whole, these limitations in combination with the other limitations, overcome the prior art of record. Therefore the claims are allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444